


Exhibit 10.32

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT, dated as of                        (the “Agreement”),
by and between United Online, Inc., a Delaware corporation (the “Company”), and
                     (“Indemnitee”).

 

A.                                   Indemnitee, as a member of the Company’s
board of directors (the “Board”) or as an officer of the Company, or both,
performs valuable services for the Company.

 

B.                                     The Company and Indemnitee recognize the
continued difficulty in obtaining liability insurance for corporate directors,
officers, employees, controlling persons, agents and fiduciaries, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance.

 

C.                                     The Company and Indemnitee further
recognize the substantial increase in corporate litigation in general,
subjecting directors, officers, employees, controlling persons, agents and
fiduciaries to expensive litigation risks at the same time as the availability
and coverage of liability insurance has been severely limited.

 

D.                                    The Company has adopted bylaws (as amended
from time to time, the “Bylaws”) providing for the indemnification of the
officers, directors, agents and employees of the Company to the maximum extent
authorized by Section 145 of the General Corporation Law of the State of
Delaware, (as amended from time to time, the “DGCL”).

 

E.                                      The Bylaws and the DGCL, by their
non-exclusive nature, permit contracts between the Company and its directors,
officers, employees, controlling persons, agents or fiduciaries with respect to
indemnification of such directors, officers, employees, controlling persons,
agents or fiduciaries.

 

F.                                      The Company desires to attract and
retain the involvement of highly qualified individuals, such as Indemnitee, to
serve the Company and, therefore, wishes to provide for the indemnification and
advancement of expenses to Indemnitee to the maximum extent permitted by law.

 

G.                                     Indemnitee is willing to serve, continue
to serve and to take on additional service for or on behalf of the Company on
the condition that he or she be so indemnified.

 

H.                                    In view of the considerations set forth
above, the Company desires that Indemnitee be indemnified by the Company as set
forth herein.

 

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company, the
parties hereto, intending to be legally bound, agree as follows:

 


1.                                      SCOPE OF INDEMNITY.


 


(A)                                  INDEMNIFICATION OF EXPENSES.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW IF INDEMNITEE
WAS, IS, BECOMES OR IS THREATENED TO BECOME A


 

--------------------------------------------------------------------------------


 


PARTY TO OR WITNESS OR OTHER PARTICIPANT IN ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, ARBITRATION, ALTERNATIVE DISPUTE RESOLUTION MECHANISM,
ADMINISTRATIVE HEARING, INQUIRY, INVESTIGATION OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE (A “PROCEEDING”), AGAINST ANY AND ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY OR ON BEHALF OF INDEMNITEE (INCLUDING ATTORNEYS’ FEES AND
ALL OTHER COSTS IN CONNECTION WITH INVESTIGATING, DEFENDING, BEING A WITNESS IN
OR PARTICIPATING IN (INCLUDING ON APPEAL), OR PREPARING TO DEFEND, BE A WITNESS
IN OR PARTICIPATE IN, ANY SUCH PROCEEDING), JUDGMENTS, FINES, PENALTIES AND
AMOUNTS PAID IN SETTLEMENT OF SUCH PROCEEDING AND ANY FEDERAL, STATE, LOCAL OR
FOREIGN TAXES IMPOSED ON INDEMNITEE AS A RESULT OF THE ACTUAL OR DEEMED RECEIPT
OF ANY PAYMENTS UNDER THIS AGREEMENT (COLLECTIVELY, “EXPENSES”), INCLUDING ALL
INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN
RESPECT OF SUCH EXPENSES, BY REASON OF (OR ARISING IN PART OUT OF) ANY ACTION
TAKEN BY INDEMNITEE OR OF ANY INACTION OF INDEMNITEE WHILE ACTING AS A DIRECTOR,
OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, OR BY REASON OF THE FACT THAT INDEMNITEE WAS SERVING
AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, CONTROLLING
PERSON, AGENT OR FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST OR OTHER PERSON OR GROUP (AN “INDEMNIFICATION EVENT”).


 


(B)                                 PARTIAL INDEMNIFICATION.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY
REASON OF AN INDEMNIFICATION EVENT, A PARTY TO OR A PARTICIPANT IN A PROCEEDING
AND IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN DEFENSE OF SUCH PROCEEDING,
INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION THEREWITH.  IF INDEMNITEE
IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL
CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF
OF INDEMNITEE IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR
MATTER.  FOR PURPOSES OF THIS SECTION AND WITHOUT LIMITATION, THE TERMINATION OF
ANY CLAIM, ISSUE OR MATTER IN A PROCEEDING BY DISMISSAL, WITH OR WITHOUT
PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR
MATTER.  IF INDEMNITEE IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO
INDEMNIFICATION BY THE COMPANY FOR ANY PORTION OF EXPENSES INCURRED IN
CONNECTION WITH ANY PROCEEDING, BUT NOT, HOWEVER, FOR THE TOTAL AMOUNT OF
EXPENSES, THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION OF
SUCH EXPENSES TO WHICH INDEMNITEE IS ENTITLED.


 


2.                                      METHOD FOR REQUESTING INDEMNITY.


 


(A)                                  NOTICE/COOPERATION BY INDEMNITEE. 
INDEMNITEE SHALL GIVE THE COMPANY WRITTEN NOTICE AS SOON AS PRACTICABLE OF ANY
PROCEEDING COMMENCED OR THREATENED AGAINST INDEMNITEE FOR WHICH INDEMNIFICATION
WILL OR COULD BE SOUGHT UNDER THIS AGREEMENT.


 


(B)                                 NOTICE TO INSURERS.  IF, AT THE TIME OF THE
RECEIPT BY THE COMPANY OF NOTICE OF A PROCEEDING PURSUANT TO SECTION 2(A) ABOVE,
THE COMPANY HAS LIABILITY INSURANCE IN EFFECT WHICH MAY COVER SUCH PROCEEDING,
THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH PROCEEDING TO
THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN EACH OF THE
COMPANY’S APPLICABLE POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY
OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.

 

2

--------------------------------------------------------------------------------


 


3.                                      ADVANCEMENT OF EXPENSES/UNDERTAKING.


 


(A)                                  ADVANCEMENT.  THE COMPANY SHALL ADVANCE ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF INDEMNITEE IN
CONNECTION WITH ANY PROCEEDING WITHIN TEN BUSINESS DAYS AFTER RECEIPT BY THE
COMPANY OF A WRITTEN DEMAND BY INDEMNITEE REQUESTING SUCH ADVANCE, WHETHER PRIOR
TO OR AFTER FINAL DISPOSITION OF THE PROCEEDING.  SUCH WRITTEN DEMAND SHALL
REASONABLY EVIDENCE THE EXPENSES INCURRED BY INDEMNITEE AND SHALL INCLUDE AN
UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY ANY EXPENSES ADVANCED IF IT
IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED
AGAINST SUCH EXPENSES.


 


(B)                                 REPAYMENT OF EXPENSES.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 3(A), THE OBLIGATION OF THE COMPANY TO ADVANCE EXPENSES
SHALL BE SUBJECT TO THE CONDITION THAT, IF, WHEN AND TO THE EXTENT THAT THE
COMPANY DETERMINES THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED UNDER
APPLICABLE LAW, INDEMNITEE SHALL REIMBURSE THE COMPANY WITHIN THIRTY DAYS OF
SUCH DETERMINATION ALL SUCH AMOUNTS PREVIOUSLY PAID; PROVIDED, HOWEVER, THAT IF
INDEMNITEE HAS COMMENCED OR THEREAFTER COMMENCES LEGAL PROCEEDINGS IN A COURT OF
COMPETENT JURISDICTION OR ARBITRATION PROCEEDINGS AS SET FORTH IN
SECTION 6(A) TO SECURE A DETERMINATION THAT INDEMNITEE IS ENTITLED TO BE
INDEMNIFIED UNDER APPLICABLE LAW, ANY DETERMINATION MADE BY THE COMPANY THAT
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE
BINDING AND INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY
ADVANCE OF EXPENSES UNTIL A FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT
THERETO (AS TO WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED AND
LAPSED).


 


4.                                      DETERMINING RIGHT TO INDEMNITY.


 


(A)                                  PROCEDURE.  UPON WRITTEN REQUEST BY
INDEMNITEE FOR INDEMNIFICATION PURSUANT TO SECTION 2(A), A DETERMINATION, IF
REQUIRED BY APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION SHALL BE MADE AS FOLLOWS:  (I) IF A CHANGE OF CONTROL (AS
DEFINED IN SECTION 14) HAS OCCURRED, BY INDEPENDENT COUNSEL (AS DEFINED IN
SECTION 14) IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE OF CONTROL HAS NOT OCCURRED BY ONE
OF THE FOLLOWING, WHICH SHALL BE AT THE ELECTION OF INDEMNITEE, (A) A MAJORITY
VOTE OF THE DIRECTORS OF THE COMPANY WHO ARE NOT AND WERE NOT A PARTY TO THE
PROCEEDING IN RESPECT OF WHICH INDEMNITEE SEEKS INDEMNIFICATION (THE
“DISINTERESTED DIRECTORS”); OR (B) A MAJORITY VOTE OF A QUORUM OF THE
OUTSTANDING SHARES OF STOCK OF ALL CLASSES ENTITLED TO VOTE FOR DIRECTORS,
VOTING AS A SINGLE CLASS, WHICH QUORUM SHALL CONSIST OF STOCKHOLDERS WHO ARE NOT
AT THE TIME PARTIES TO THE PROCEEDING (THE “DISINTERESTED STOCKHOLDERS”); OR
(C) INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL
BE DELIVERED TO INDEMNITEE (EACH INDIVIDUALLY, THE “DETERMINING PARTY”).  IF IT
IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO
INDEMNITEE SHALL BE MADE WITHIN SEVEN DAYS AFTER SUCH DETERMINATION.  INDEMNITEE
SHALL COOPERATE WITH THE DETERMINING PARTY WITH RESPECT TO INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING TO THE DETERMINING PARTY
UPON REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR
OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO
INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY COSTS OR
EXPENSES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY AND REASONABLY
INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE DETERMINING PARTY SHALL BE
BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S
ENTITLEMENT TO


 

3

--------------------------------------------------------------------------------


 


INDEMNIFICATION) AND THE COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD
INDEMNITEE HARMLESS THEREFROM.


 


(B)                                 INDEPENDENT COUNSEL.  IN THE EVENT THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY AN INDEPENDENT
COUNSEL PURSUANT TO SECTION 4(A), THE INDEPENDENT COUNSEL SHALL BE SELECTED AS
FOLLOWS.  IF A CHANGE OF CONTROL HAS NOT OCCURRED, THE INDEPENDENT COUNSEL SHALL
BE SELECTED BY THE BOARD, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO
INDEMNITEE OF THE IDENTITY OF THE INDEPENDENT COUNSEL SELECTED.  IF A CHANGE OF
CONTROL HAS OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE
(UNLESS INDEMNITEE SHALL REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD, IN
WHICH EVENT THE PRECEDING SENTENCE SHALL APPLY), AND THE INDEMNITEE SHALL GIVE
WRITTEN NOTICE TO THE COMPANY OF THE IDENTITY OF THE INDEPENDENT COUNSEL
SELECTED.  IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS THE CASE MAY BE, MAY,
WITHIN TEN DAYS AFTER WRITTEN NOTICE OF THE SELECTION IS GIVEN, DELIVER TO THE
COMPANY OR TO INDEMNITEE, AS THE CASE MAY BE, A WRITTEN OBJECTION TO THE
SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE
GROUND THAT THE INDEPENDENT COUNSEL SELECTED DOES NOT MEET THE REQUIREMENTS OF
AN INDEPENDENT COUNSEL, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE
FACTUAL BASIS OF SUCH ASSERTION.  IF A WRITTEN OBJECTION IS MADE AND
SUBSTANTIATED, THE INDEPENDENT COUNSEL SELECTED MAY NOT SERVE AS INDEPENDENT
COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED
THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN TWENTY DAYS AFTER SUBMISSION
BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO SECTION 2(A),
NO INDEPENDENT COUNSEL HAS BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY
OR INDEMNITEE MAY PETITION THE COURT OF CHANCERY OF THE STATE OF DELAWARE FOR
RESOLUTION OF ANY OBJECTION WHICH HAS BEEN MADE BY THE COMPANY OR INDEMNITEE TO
THE OTHER’S SELECTION OF  INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT OF AN
INDEPENDENT COUNSEL BY THE COURT, AND THE PERSON WITH RESPECT TO WHOM ALL
OBJECTIONS ARE SO RESOLVED OR APPOINTED BY THE COURT SHALL ACT AS INDEPENDENT
COUNSEL UNDER SECTION 4(B).  THE COMPANY SHALL PAY ALL REASONABLE FEES AND
EXPENSES INCURRED BY THE INDEPENDENT COUNSEL IN CONNECTION WITH ACTING PURSUANT
TO SECTION 4(A), AND THE COMPANY SHALL PAY ALL REASONABLE FEES AND EXPENSES
INCIDENT TO THE PROCEDURES OF THIS SECTION 4(B), REGARDLESS OF THE MANNER IN
WHICH THE INDEPENDENT COUNSEL WAS SELECTED OR APPOINTED.


 


(C)                                  SETTLEMENT.  THE COMPANY IS NOT REQUIRED TO
OBTAIN THE CONSENT OF THE INDEMNITEE TO THE SETTLEMENT OF ANY PROCEEDING THAT
THE COMPANY HAS UNDERTAKEN TO DEFEND IF THE COMPANY ASSUMES FULL AND SOLE
RESPONSIBILITY FOR SUCH SETTLEMENT AND THE SETTLEMENT GRANTS THE INDEMNITEE A
COMPLETE AND UNQUALIFIED RELEASE IN RESPECT OF THE POTENTIAL LIABILITY.  THE
COMPANY SHALL NOT BE LIABLE FOR ANY AMOUNT PAID BY THE INDEMNITEE IN SETTLEMENT
OF ANY PROCEEDING THAT IS NOT DEFENDED BY THE COMPANY, UNLESS THE COMPANY HAS
CONSENTED TO SUCH SETTLEMENT IN WRITING, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.


 


(D)                                 SELECTION OF COUNSEL.  IN THE EVENT THE
COMPANY SHALL BE OBLIGATED HEREUNDER TO PAY THE EXPENSES OF ANY PROCEEDING, THE
COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH PROCEEDING, WITH COUNSEL
APPROVED BY INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED) UPON THE DELIVERY TO INDEMNITEE OF WRITTEN NOTICE OF ITS
ELECTION TO DO SO.  AFTER DELIVERY OF NOTICE, APPROVAL OF COUNSEL BY INDEMNITEE
AND RETENTION OF  COUNSEL BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO
INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY
INDEMNITEE WITH RESPECT TO THE SAME PROCEEDING; PROVIDED THAT INDEMNITEE SHALL
HAVE THE RIGHT TO EMPLOY INDEMNITEE’S COUNSEL IN ANY


 

4

--------------------------------------------------------------------------------


 


SUCH PROCEEDING AT INDEMNITEE’S EXPENSE AND IF (I) THE EMPLOYMENT OF COUNSEL BY
INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY, (II) INDEMNITEE SHALL
HAVE REASONABLY CONCLUDED THAT THERE IS A CONFLICT OF INTEREST BETWEEN THE
COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE, OR (III) THE COMPANY
SHALL NOT CONTINUE TO RETAIN SUCH COUNSEL TO DEFEND SUCH PROCEEDING, THEN THE
FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE AT THE EXPENSE OF THE
COMPANY.


 


5.                                      PRESUMPTIONS.


 


(A)                                  PRESUMPTIONS; BURDEN OF PROOF.  IN MAKING A
DETERMINATION WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION OR THE ADVANCEMENT
OF EXPENSES, THE DETERMINING PARTY SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT IF INDEMNITEE
HAS SUBMITTED A REQUEST FOR INDEMNIFICATION OR THE ADVANCEMENT OF EXPENSES IN
ACCORDANCE WITH SECTIONS 2(A) AND 3(A), AND THE COMPANY SHALL HAVE THE BURDEN OF
PROOF IN CONNECTION WITH ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.  FOR
PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY PROCEEDING BY JUDGMENT,
ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR
UPON A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A
PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR
HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION
IS NOT PERMITTED BY APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF THE
DETERMINING PARTY TO HAVE MADE A DETERMINATION AS TO WHETHER INDEMNITEE HAS MET
ANY PARTICULAR STANDARD OF CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL
DETERMINATION BY THE DETERMINING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD
OF CONDUCT OR DID NOT HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL
PROCEEDINGS BY INDEMNITEE TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE
SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, SHALL BE A DEFENSE TO INDEMNITEE’S
CLAIM OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET ANY PARTICULAR
STANDARD OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF. IN CONNECTION WITH
ANY DETERMINATION BY THE DETERMINING PARTY OR OTHERWISE AS TO WHETHER INDEMNITEE
IS ENTITLED TO BE INDEMNIFIED HEREUNDER, THE BURDEN OF PROOF SHALL BE ON THE
COMPANY TO ESTABLISH THAT INDEMNITEE IS NOT SO ENTITLED.


 


(B)                                 TIMING.  IF THE DETERMINING PARTY SHALL NOT
HAVE MADE A DETERMINATION WITHIN SIXTY DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
SHALL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH
INDEMNIFICATION, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR
AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT
MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR
(II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW; PROVIDED,
HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS SECTION 5(B) SHALL NOT APPLY
(I) IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY THE
DISINTERESTED STOCKHOLDERS PURSUANT TO SECTION 4(A) AND IF (A) WITHIN FIFTEEN
DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR SUCH DETERMINATION THE
BOARD HAS RESOLVED TO SUBMIT SUCH DETERMINATION TO THE DISINTERESTED
STOCKHOLDERS FOR THEIR CONSIDERATION AT AN ANNUAL MEETING THEREOF TO BE HELD
WITHIN SEVENTY-FIVE DAYS AFTER SUCH RECEIPT AND SUCH DETERMINATION IS MADE
THEREAT, OR (B) A SPECIAL MEETING OF STOCKHOLDERS IS CALLED WITHIN FIFTEEN DAYS
AFTER SUCH RECEIPT FOR THE PURPOSE OF MAKING SUCH DETERMINATION, SUCH MEETING IS
HELD FOR SUCH PURPOSE WITHIN SIXTY DAYS AFTER HAVING BEEN SO CALLED AND SUCH
DETERMINATION IS MADE THEREAT, OR (II) IF THE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION IS TO BE MADE BY AN INDEPENDENT COUNSEL PURSUANT TO
SECTION 4(B).

 

5

--------------------------------------------------------------------------------


 


(C)                                  RELIANCE AS SAFE HARBOR.  FOR PURPOSES OF
ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN
GOOD FAITH IF INDEMNITEE’S ACTIONS ARE BASED ON THE RECORDS OR BOOKS OF ACCOUNT
OF THE COMPANY, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OF THE COMPANY IN THE COURSE OF THEIR DUTIES, OR ON
THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR ON INFORMATION OR RECORDS GIVEN
OR REPORTS MADE TO THE COMPANY BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR
BY AN APPRAISER OR OTHER EXPERT SELECTED WITH REASONABLE CARE BY THE COMPANY. 
THE PROVISIONS OF THIS SECTION 5(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO
LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED
TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(D)                                 ACTIONS OF OTHERS.  THE KNOWLEDGE AND/OR
ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE
COMPANY SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT
OF INDEMNIFICATION UNDER THIS AGREEMENT.


 


6.                                      REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 4 THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT
TO SECTION 3, (III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL
HAVE BEEN MADE PURSUANT TO SECTION 4(B) WITHIN SIXTY DAYS AFTER RECEIPT BY THE
COMPANY OF THE REQUEST FOR INDEMNIFICATION, OR (IV) PAYMENT OF INDEMNIFICATION
IS NOT MADE WITHIN SEVEN DAYS AFTER A DETERMINATION HAS BEEN MADE THAT
INDEMNITEE IS ENTITLED TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN
ADJUDICATION BY THE COURT OF CHANCERY OF THE STATE OF DELAWARE OF HIS OR HER
ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.  ALTERNATIVELY,
INDEMNITEE, AT HIS OR HER OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL COMMENCE SUCH PROCEEDING
SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRATION WITHIN 180 DAYS FOLLOWING THE
DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING
PURSUANT TO THIS SECTION 6(A).


 


(B)                                 IN THE EVENT THAT A DETERMINATION HAS BEEN
MADE PURSUANT TO SECTION 4(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 6 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION.


 


(C)                                  IF A DETERMINATION HAS BEEN MADE PURSUANT
TO SECTION 4(A) THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY
SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 6, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF
A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION ON SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 6, SEEKS A JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO
ENFORCE HIS OR HER RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS
AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL
BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL EXPENSES ACTUALLY AND


 

6

--------------------------------------------------------------------------------


 


REASONABLY INCURRED BY HIM OR HER IN SUCH JUDICIAL ADJUDICATION OR ARBITRATION,
BUT ONLY IF HE OR SHE PREVAILS THEREIN.  IF IT SHALL BE DETERMINED IN SAID
JUDICIAL ADJUDICATION OR ARBITRATION THAT INDEMNITEE IS ENTITLED TO RECEIVE PART
BUT NOT ALL OF THE INDEMNIFICATION OR ADVANCEMENT OF EXPENSES SOUGHT, THE
EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION OR
ARBITRATION SHALL BE APPROPRIATELY PRORATED.  THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ANY AND ALL EXPENSE AND, IF REQUESTED BY INDEMNITEE, SHALL
(WITHIN TEN DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR)
ADVANCE SUCH EXPENSES TO INDEMNITEE, WHICH ARE INCURRED BY INDEMNITEE IN
CONNECTION WITH ANY ACTION BROUGHT BY INDEMNITEE FOR INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT OR UNDER ANY
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY,
REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR INSURANCE RECOVERY, AS THE CASE MAY
BE.


 


(E)                                  THE COMPANY SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION 6 THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID,
BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY COURT OR BEFORE ANY
ARBITRATOR THAT THE COMPANY IS BOUND BY ALL PROVISIONS OF THIS AGREEMENT.


 


7.                                      CONTRIBUTION.


 


(A)                                  IF THE INDEMNIFICATION PROVIDED FOR IN
SECTION 1(A) FOR ANY REASON IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
UNAVAILABLE TO INDEMNITEE IN RESPECT OF ANY PROCEEDING AND/OR IN RESPECT OF ANY
EXPENSES IN CONNECTION THEREWITH, THEN THE COMPANY, IN LIEU OF INDEMNIFYING
INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY INDEMNITEE AS A
RESULT OF SUCH PROCEEDING (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE WITH RESPECT TO THE
INDEMNIFICATION EVENT, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS
NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE
RELATIVE FAULT OF THE COMPANY AND INDEMNITEE IN CONNECTION WITH THE
INDEMNIFICATION EVENT, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
IN CONNECTION WITH THE REGISTRATION OF THE COMPANY’S SECURITIES, THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE SHALL BE DEEMED TO BE IN THE
SAME RESPECTIVE PROPORTIONS THAT THE NET PROCEEDS FROM THE OFFERING (BEFORE
DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE INDEMNITEE, IN EACH CASE AS
SET FORTH IN THE TABLE ON THE COVER PAGE OF THE APPLICABLE PROSPECTUS, BEAR TO
THE AGGREGATE PUBLIC OFFERING PRICE OF THE SECURITIES SO OFFERED.  THE RELATIVE
FAULT OF THE COMPANY AND INDEMNITEE SHALL BE DETERMINED BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY OR INDEMNITEE AND THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION.


 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 7 in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such

 

7

--------------------------------------------------------------------------------


 

registration statement which is being sold by Indemnitee or (ii) the proceeds
received by Indemnitee from its sale of securities under such registration
statement.  No person found guilty of fraudulent misrepresentation (within the
meaning of Section 10(f) of the Securities Act of 1933) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 


8.                                      NONEXCLUSIVITY.  THE INDEMNIFICATION
PROVIDED BY THIS AGREEMENT SHALL BE IN ADDITION TO ANY RIGHTS TO WHICH
INDEMNITEE MAY BE ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (AS
AMENDED FROM TIME TO TIME, THE “CERTIFICATE OF INCORPORATION”), ITS BYLAWS, ANY
AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE DGCL, OR
OTHERWISE. THE INDEMNIFICATION PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS
TO INDEMNITEE FOR ANY ACTION INDEMNITEE TOOK OR DID NOT TAKE WHILE SERVING IN AN
INDEMNIFIED CAPACITY EVEN THOUGH INDEMNITEE MAY HAVE CEASED TO SERVE IN SUCH
CAPACITY.


 


9.                                      NO DUPLICATION OF PAYMENTS.  THE COMPANY
SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH
ANY PROCEEDING COMMENCED OR THREATENED AGAINST INDEMNITEE TO THE EXTENT
INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY,
THE CERTIFICATE OF INCORPORATION, THE BYLAWS OR OTHERWISE) OF THE AMOUNTS
OTHERWISE INDEMNIFIABLE HEREUNDER.


 


10.                               MUTUAL ACKNOWLEDGEMENT.  THE COMPANY AND
INDEMNITEE ACKNOWLEDGE THAT IN CERTAIN INSTANCES, FEDERAL LAW OR APPLICABLE
PUBLIC POLICY MAY PROHIBIT THE COMPANY FROM INDEMNIFYING ITS DIRECTORS,
OFFICERS, EMPLOYEES, CONTROLLING PERSONS, AGENTS OR FIDUCIARIES UNDER THIS
AGREEMENT OR OTHERWISE.  EACH INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE
COMPANY HAS UNDERTAKEN OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH THE
SECURITIES AND EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION TO
A COURT IN CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHTS
UNDER PUBLIC POLICY TO INDEMNIFY INDEMNITEE.


 


11.                               EXCEPTIONS.  ANY OTHER PROVISION HEREIN TO THE
CONTRARY NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE
TERMS OF THIS AGREEMENT:


 


(A)                                  PROCEEDINGS INITIATED BY INDEMNITEE.  TO
INDEMNIFY OR ADVANCE EXPENSES TO INDEMNITEE WITH RESPECT TO PROCEEDINGS
INITIATED OR BROUGHT VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT
(I) WITH RESPECT TO ACTIONS OR PROCEEDINGS TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSURANCE POLICY
OR UNDER THE CERTIFICATE OF INCORPORATION OR BYLAWS NOW OR HEREAFTER IN EFFECT
RELATING TO INDEMNIFICATION EVENTS, (II) IN SPECIFIC CASES IF THE BOARD HAS
APPROVED THE INITIATION OR BRINGING OF SUCH PROCEEDING, OR (III) AS OTHERWISE
REQUIRED UNDER SECTION 145 OF THE DGCL, REGARDLESS OF WHETHER INDEMNITEE
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE EXPENSE
PAYMENT OR INSURANCE RECOVERY, AS THE CASE MAY BE; OR


 


(B)                                 PROCEEDINGS UNDER SECTION 16(B).  TO
INDEMNIFY INDEMNITEE FOR PROCEEDINGS ARISING FROM THE PURCHASE AND SALE BY
INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR ANY SIMILAR OR
SUCCESSOR STATUTE; OR

 

8

--------------------------------------------------------------------------------


 


(C)                                  PROCEEDINGS EXCLUDED UNDER SECTION 145 OF
THE DGCL.  TO INDEMNIFY INDEMNITEE IF (I) INDEMNITEE DID NOT ACT IN GOOD FAITH
OR IN A MANNER REASONABLY BELIEVED BY SUCH INDEMNITEE TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY, OR (II) WITH RESPECT TO ANY CRIMINAL OR CIVIL
ENFORCEMENT ACTION OR PROCEEDING, INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE
INDEMNITEE’S CONDUCT WAS UNLAWFUL, OR (III) INDEMNITEE IS ADJUDGED TO BE LIABLE
TO THE COMPANY UNLESS AND ONLY TO THE EXTENT THE COURT IN SUCH ACTION PERMITS
INDEMNIFICATION AS PROVIDED IN SECTION 145(B) OF THE DGCL.


 


12.                               CHANGE IN LAW.  IN THE EVENT OF ANY CHANGE
AFTER THE DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH
EXPANDS THE RIGHT OF A DELAWARE CORPORATION TO INDEMNITY A MEMBER OF ITS BOARD
OR AN OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY, IT IS THE
INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE
GREATER BENEFITS AFFORDED BY SUCH CHANGE.  IN THE EVENT OF ANY CHANGE IN ANY
APPLICABLE LAW, STATUTE OR RULE WHICH NARROWS THE RIGHT OF A DELAWARE
CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OR AN OFFICER, EMPLOYEE, AGENT OR
FIDUCIARY, SUCH CHANGE, TO THE EXTENT NOT OTHERWISE REQUIRED BY SUCH LAW,
STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT, SHALL HAVE NO EFFECT ON THIS
AGREEMENT OR THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER EXCEPT AS SET FORTH
IN SECTION 11(A).


 


13.                               PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL
BE BROUGHT AND NO CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE
COMPANY AGAINST ANY INDEMNITEE, ANY INDEMNITEE’S ESTATE, SPOUSE, HEIRS,
EXECUTORS OR PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF FIVE
YEARS FROM THE DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE
OF ACTION OF THE COMPANY SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS
ASSERTED BY THE TIMELY FILING OF A LEGAL ACTION WITHIN SUCH FIVE-YEAR PERIOD;
PROVIDED, HOWEVER, THAT IF ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE
APPLICABLE TO ANY SUCH CAUSE OF ACTION, SUCH SHORTER PERIOD SHALL GOVERN.


 


14.                               DEFINITIONS.


 


(A)                                  FOR PURPOSES OF THIS AGREEMENT, REFERENCES
TO THE “COMPANY” SHALL INCLUDE, IN ADDITION TO THE RESULTING CORPORATION, ANY
CONSTITUENT CORPORATION (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN
A CONSOLIDATION OR MERGER WHICH, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD
HAVE HAD POWER AND AUTHORITY TO INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR FIDUCIARIES, SO THAT IF INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONTROL PERSON, OR FIDUCIARY OF SUCH CONSTITUENT CORPORATION,
OR IS OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT CORPORATION AS A
DIRECTOR, OFFICER, EMPLOYEE, CONTROL PERSON, AGENT OR FIDUCIARY OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, EMPLOYEE BENEFIT PLAN, TRUST OR OTHER
ENTERPRISE, INDEMNITEE SHALL STAND IN THE SAME POSITION UNDER THE PROVISIONS OF
THIS AGREEMENT WITH RESPECT TO THE RESULTING OR SURVIVING CORPORATION AS
INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT CORPORATION IF ITS
SEPARATE EXISTENCE HAD CONTINUED.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, REFERENCES
TO “OTHER ENTERPRISES” SHALL INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO
“FINES” SHALL INCLUDE ANY EXCISE TAXES ASSESSED ON  INDEMNITEE WITH RESPECT TO
AN EMPLOYEE BENEFIT PLAN; AND REFERENCES TO “SERVING AT THE REQUEST OF THE
COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
FIDUCIARY OF THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH
DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY WITH RESPECT TO AN EMPLOYEE
BENEFIT PLAN, ITS PARTICIPANTS OR ITS BENEFICIARIES; AND IF INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN THE INTERESTS


 

9

--------------------------------------------------------------------------------


 


OF THE PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE
SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE
IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF (I) ANY “PERSON” (AS SUCH TERM
IS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE THE EXCHANGE ACT), OTHER THAN A
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF
THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF
THE COMPANY, (A) WHO IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY,
OF SECURITIES OF THE COMPANY REPRESENTING 10% OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES, INCREASES HIS OR HER
BENEFICIAL OWNERSHIP OF SUCH SECURITIES BY 5% OR MORE OVER THE PERCENTAGE SO
OWNED BY SUCH PERSON, OR (B) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING MORE THAN 20% OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES, (II) DURING ANY PERIOD OF TWO
CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE
THE BOARD OF THE COMPANY AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OF THE
COMPANY OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY
A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY THEREOF, OR (III) THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST 80% OF THE TOTAL VOTING POWER REPRESENTED BY THE
VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THE STOCKHOLDERS OF THE
COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF (IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(D)                                 FOR PURPOSES OF THIS AGREEMENT, “INDEPENDENT
COUNSEL” SHALL MEAN AN ATTORNEY OR FIRM OF ATTORNEYS, SELECTED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4(B), THAT IS EXPERIENCED IN MATTERS OF CORPORATE
LAW AND WHO SHALL NOT HAVE OTHERWISE PERFORMED SERVICES FOR THE COMPANY OR
INDEMNITEE WITHIN THE LAST THREE YEARS (OTHER THAN WITH RESPECT TO MATTERS
CONCERNING THE RIGHT OF ANY INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNITY AGREEMENTS) AND SHALL NOT HAVE OTHERWISE
PERFORMED SERVICES FOR ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM
FOR INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM
“INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON, WHO, UNDER THE APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO
DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT, “VOTING
SECURITIES” SHALL MEAN ANY SECURITIES OF THE COMPANY THAT VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.

 

10

--------------------------------------------------------------------------------


 


15.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


 


16.                               BINDING EFFECT; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES,
HEIRS, AND PERSONAL AND LEGAL REPRESENTATIVES. THE COMPANY SHALL REQUIRE AND
CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART, OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY, EXPRESSLY TO ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE. THIS
AGREEMENT SHALL CONTINUE IN EFFECT WITH RESPECT TO PROCEEDINGS RELATING TO
INDEMNIFICATION EVENTS REGARDLESS OF WHETHER ANY INDEMNITEE CONTINUES TO SERVE
AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONTROLLING PERSON, OR FIDUCIARY OF THE
COMPANY OR OF ANY OTHER ENTERPRISE, INCLUDING SUBSIDIARIES OF THE COMPANY, AT
THE COMPANY’S REQUEST.


 


17.                               ATTORNEYS’ FEES.  IN THE EVENT THAT ANY ACTION
IS INSTITUTED BY INDEMNITEE UNDER THIS AGREEMENT OR UNDER ANY LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY TO ENFORCE OR INTERPRET ANY OF THE
TERMS HEREOF OR THEREOF, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL EXPENSES
INCURRED BY INDEMNITEE WITH RESPECT TO SUCH ACTION IF INDEMNITEE IS ULTIMATELY
SUCCESSFUL IN SUCH ACTION, AND SHALL BE ENTITLED TO THE ADVANCEMENT OF EXPENSES
WITH RESPECT TO SUCH ACTION, UNLESS, AS A PART OF SUCH ACTION, A COURT OF
COMPETENT JURISDICTION OVER SUCH ACTION DETERMINES THAT THE MATERIAL ASSERTIONS
MADE BY INDEMNITEE AS A BASIS FOR SUCH ACTION WERE NOT MADE IN GOOD FAITH OR
WERE FRIVOLOUS. IN THE EVENT OF AN ACTION INSTITUTED BY OR IN THE NAME OF THE
COMPANY UNDER THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF THE TERMS OF THIS
AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL EXPENSES INCURRED BY
INDEMNITEE IN DEFENSE OF SUCH ACTION (INCLUDING COSTS AND EXPENSES INCURRED WITH
RESPECT TO INDEMNITEE COUNTERCLAIMS AND CROSS-CLAIMS MADE IN SUCH ACTION), AND
SHALL BE ENTITLED TO THE ADVANCEMENT OF EXPENSES WITH RESPECT TO SUCH ACTION,
UNLESS, AS A PART OF SUCH ACTION, A COURT HAVING JURISDICTION OVER SUCH ACTION
DETERMINES THAT THE INDEMNITEE’S MATERIAL DEFENSES TO SUCH ACTION WERE MADE IN
BAD FAITH OR WERE FRIVOLOUS.


 


18.                               NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN
GIVEN, AND SHALL IN ANY EVENT BE DEEMED TO BE GIVEN (A) FIVE CALENDAR DAYS AFTER
DEPOSIT WITH THE U.S. POSTAL SERVICE OR OTHER APPLICABLE POSTAL SERVICE, IF
DELIVERED BY FIRST CLASS MAIL, POSTAGE PREPAID, (B) UPON DELIVERY, IF DELIVERED
BY HAND, (C) ONE BUSINESS DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL
EXPRESS OR SIMILAR OVERNIGHT COURIER, FREIGHT PREPAID, OR (D) ONE DAY AFTER THE
BUSINESS DAY OF DELIVERY BY FACSIMILE TRANSMISSION, IF DELIVERABLE BY FACSIMILE
TRANSMISSION, WITH COPY BY FIRST CLASS MAIL, POSTAGE PREPAID, AND SHALL BE
ADDRESSED IF TO INDEMNITEE, AT INDEMNITEE’S ADDRESS AS SET FORTH BENEATH
INDEMNITEE’S SIGNATURE TO THIS AGREEMENT AND IF TO THE COMPANY AT THE ADDRESS OF
ITS PRINCIPAL CORPORATE OFFICES (ATTENTION: CHIEF EXECUTIVE OFFICER) OR AT SUCH
OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY TEN CALENDAR DAYS’ ADVANCE WRITTEN
NOTICE TO THE OTHER PARTY HERETO.


 


19.                               CONSENT TO JURISDICTION.  EXCEPT WITH RESPECT
TO ANY ARBITRATION COMMENCED BY INDEMNITEE PURSUANT TO SECTION 6, THE COMPANY
AND INDEMNITEE IRREVOCABLY CONSENT TO THE

 

11

--------------------------------------------------------------------------------


 


JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR ALL PURPOSES IN
CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS
AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS AGREEMENT SHALL BE
COMMENCED, PROSECUTED AND CONTINUED ONLY IN THE COURT OF CHANCERY OF THE STATE
OF DELAWARE IN AND FOR NEW CASTLE COUNTY, WHICH SHALL BE THE EXCLUSIVE AND ONLY
PROPER FORUM FOR ADJUDICATING SUCH A CLAIM AND WAIVE ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN A DELAWARE COURT AND AGREE NOT TO
PLEAD OR TO MAKE ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN A
DELAWARE COURT HAS BEEN BROUGHT IN AN IMPROPER OR OTHERWISE INCONVENIENT FORUM.


 


20.                               SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF
(INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, AND THE REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW. FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE,
THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATIONS, EACH PORTION
OF THIS AGREEMENT CONTAINING ANY PROVISION HELD TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE.


 


21.                               CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND ITS PROVISIONS CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, AS APPLIED TO CONTRACTS BETWEEN DELAWARE
RESIDENTS, ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


22.                               SUBROGATION.  IN THE EVENT OF PAYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO
ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE WHO SHALL EXECUTE ALL DOCUMENTS
REQUIRED AND SHALL DO ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND
TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


23.                               AMENDMENT AND TERMINATION.  NO AMENDMENT,
MODIFICATION, TERMINATION OR CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS IT IS IN WRITING SIGNED BY ALL PARTIES HERETO. NO WAIVER OF ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY
OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


 


24.                               INTEGRATION AND ENTIRE AGREEMENT.  THIS
AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO AND
SUPERSEDES AND MERGES ALL PREVIOUS WRITTEN AND ORAL NEGOTIATIONS, COMMITMENTS,
UNDERSTANDINGS AND AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF BETWEEN THE
PARTIES HERETO.


 


25.                               NO CONSTRUCTION AS EMPLOYMENT AGREEMENT. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS GIVING INDEMNITEE ANY
RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN INDEMNITEE’S CURRENT CAPACITY OR ANY OTHER CAPACITY.


 


26.                               CORPORATE AUTHORITY.  THE BOARD OF THE COMPANY
HAS APPROVED THE TERMS OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

UNITED ONLINE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark R. Goldston

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

Address:

 

13

--------------------------------------------------------------------------------
